This conviction is for disturbing religious worship, and the fine imposed was $25. Upon the trial, over the appellant's objection, the court permitted Miss Ann Watkinson and Capt. J.H. Lee, to testify that they quit attending the Sunday school at Prairie Grove School House, on account of the acts of the defendant. This testimony was clearly inadmissible. It was proper and germane to prove anything showing disorder on the part of appellant at the Sunday school, but it would not be permissible for witnesses to be introduced and give that as their reason for quitting the Sunday school. This would be a bare conclusion of the witnesses, and highly prejudicial to the rights of the defendant. Accordingly the judgment is reversed and the cause remanded.
Reversed and remanded.